EXHIBIT 10.10 (v)

 

AMENDMENT FOUR

TO

EMPLOYMENT AGREEMENT

 

Effective January 1, 2003, this AMENDMENT FOUR TO EMPLOYMENT AGREEMENT by and
between Anthem Insurance Companies, Inc., an Indiana insurance company (the
“Company”) and Caroline S. Matthews (the “Executive”) hereby amends the
EMPLOYMENT AGREEMENT (the “Agreement”) between the parties dated as of the 1st
day of April, 1999, as follows:

 

1.   Section 2 of the Agreement is hereby amended by deleting the termination
date and inserting in place thereof the 31st day of December, 2004.

 

2.   Section 8 of the Agreement is hereby replaced in its entirety with the
following:

 

  8.   Death of The Executive. In the event the Executive’s employment is
terminated as a result of the Executive’s death, the estate of the Executive
shall be entitled to receive the Executive’s Salary for a period of the lesser
of six (6) months or the unexpired portion of the Term, plus an amount equal to
fifty percent (50%) of Target Annual Incentive and Target Long-Term Incentive
for the year of death.

 

3.   Section 9 of the Agreement is hereby replaced in its entirety with the
following:

 

  9.   Disability of The Executive. In the event the Executive’s employment is
terminated as a result of Disability, the Executive shall be entitled to receive
her Salary and medical and dental benefits for a period of the lesser of six (6)
months or the unexpired portion of the Term, plus an amount equal to fifty
percent (50%) of Target Annual Incentive and Target Long-Term Incentive for the
year of Disability, reduced by any payments received by the Executive under the
Company’s executive long-term disability plan.

 

4.   Section 11 of the Agreement is hereby replaced in its entirety with the
following:

 

  11.   Termination Other Than For Cause. In the event the Executive’s
employment is terminated by the Company other than For Cause, the Company shall
have no further obligations or liabilities under this Agreement except that the
Company shall pay, for the greater of eighteen (18) months or the remainder of
the Term, the following to the Executive if the Executive satisfies the terms of
Section 13:

 

(a) the Executive’s Salary;

 

(b) the Annual Incentive and Long-Term Incentive awards for the year of
termination, based upon the achievement of the performance goals for the plans
for the entire year of termination prorated to reflect the full number of months
the Executive was employed during that year;

 

(c) all unvested, prior Long-Term Incentive awards;

 

(d) an amount equal to fifty percent (50%) of any Target Annual Incentive and
Target Long-Term Incentive opportunity which the Executive would otherwise have
been eligible to receive as of the effective date of the Executive’s termination
of employment; and

 

(e) the medical and dental plan benefits which the Executive would otherwise
have been eligible to receive as of the effective date of the Executive’s
termination of employment.

 

5.   Section 16(b) of the Agreement is hereby amended by deleting the provision
“one (1) year” and inserting in place thereof “eighteen (18) months.”

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
AMENDMENT FOUR TO EMPLOYMENT AGREEMENT effective as of the day and year first
above written.

 

Caroline S. Matthews

 

     

Anthem Insurance Companies, Inc.

 

/s/    CAROLINE S. MATTHEWS

     

By:

 

/s/    LARRY C. GLASSCOCK

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

 

Name: Larry C. Glasscock

 

Title: President and CEO

 